﻿
I take pleasure in congratulating Mr. Garba on his election to preside over the current session of the General Assembly. His election is an expression both of appreciation for his expertise and of recognition of the important role his country  Nigeria  plays in the international community. I am completely confident that he will conduct the business of the session in the best possible manner which will help in dealing with the vitally important international issues on our agenda.
I also wish to express our thanks to his predecessor  Mr. Dante Caputo, former Minister of Foreign Affairs of Argentina  for the objective manner in which he conducted the business of the previous session.
Every year we meet in this international forum to reaffirm our commitment to the purposes and principles of the United Nations and to review the urgent problems and crises which afflict the world. We exchange views and adopt positions on those problems in order to reach decisions which we consider appropriate in dealing with them. In all our efforts we aim at establishing conditions for an international community that will enjoy stability  justice  security and peace. I should like to express our appreciation of the comprehensive report of the Secretary-General Mr. Javier Perez de Cuellar on the work of the Organization during the previous year. We express our full satisfaction at the new orientation that is becoming more end more prevalent in the international community  foremost among which is the desire to strengthen the role and enhance the prestige of the United Nations. We support this orientation  in particular  and will work together with all Member States towards reaffirming and consolidating it. The Secretary-General has indicated in his report that the Organization has  in fact  proven both its authority in assuming the role that it was entrusted with and its ability to contribute in m effective manner to the resolution of a number of problems through active peace efforts as it did in Afghanistan  Iran and Iraq  South-East Asia, Namibia and Cyprus and with respect to other Issues that are of concern to us all. While expressing our appreciation for these efforts, we must underline the fact that progress in discharging our responsibilities in dealing with these - and other - issues depends on our action, that of all of us, as Members of this Organization, on our commitment to peaceful settlements, non-use of force and full cooperation with the efforts undertaken by the United Nations.
The question of Palestine is the most important and foremost challenge that continues to confront the international community. Prom the very inception of the United Nations the General Assembly has had the question of Palestine on its agenda and, indeed, the Organization assumes a particularly heavy responsibility for that issue. TWO ongoing developments of unquestionable importance are currently taking place regarding this question, developments which must be taken into consideration in any discussion of the issue. They are the Palestinian peoples' uprising in the occupied territories, on the one hand, and the proclamation of the independent State of Palestine, on the other hand.
The intifadah is a liberation movement against Zionist occupation and its plans for the settlement of the territories and its continuing violation of the sanctity of the holy lands in Palestine. The intifadah has forced itself on the attention of the world and has become a daily news for the international media. It has clarified the nature of the conflict in a manner that will ebon to failure any attempts at misinformation and deceit. What we have here is a people defending their dignity and struggling for their right to self-determination and national statehood, and accepting every sacrifice in the process. This is the bright and honourable side of the picture. On the other side of the conflict, we see the ugly face of the Israeli practices of oppression which include the murder of children, women and the elderly, deportation, incarceration and torture. 
Furthermore, we see the bulldozing or dynamiting of homes  the confiscation of land and property and the establishment of new settler colonies. In the name of my country, I salute the blessed intifadah of the Palestinian people and reaffirm our continued support for it. We call upon all international institutions and organizations to assume their responsibilities and to awaken the consciousness of the world so that an end may be put to attempts by the occupation authorities at genocide by removing the Palestinians from their homeland. Last year we witnessed new proof of the desire of the Palestinians to achieve a just and comprehensive solution to the problem based on international legitimacy. I am referring to the courageous initiative taken by the Palestine National Council. Despite world-wide appreciation of the Palestinian initiative and recognition by з majority of the countries of the world of the State of Palestine, Israel - impelled by its expansionist policy and its racist philosophy - still persists in its obduracy and its rejection of all initiatives of good will. In this, it is encouraged by the political and military support that It still receives from certain quarters and countries.
The dialogue between the United States and the Palestine Liberation Organization is a positive development and a step in the right direction. But dialogue is not an end in itself. What is required is that the dialogue result in a clear and explicit position recognizing the legitimate rights of the Palestinian people, foremost of which is its right to self-determination. We believe that an international conference attended by all the parties concerned, including the PLO, the sole and legitimate representative of the Palestinian people, and also including the permanent members of the Security Council, is the most direct way of solving this crucial question in a comprehensive and just manner. 
We view with profound satisfaction the halt of the war between Iran and Iraq that destructive war which squandered the human and material resources of the two neighbouring countries and hindered development in the region. It also jeopardized the security and peace of the whole world. But our satisfaction will not be complete until full understanding is reached by the parties and a formal end put to the state of war, until clear, solid foundations of a just and durable peace between them are established in such a way as to preclude any recourse to the use of force in the future. We believe that co-operation with the Secretary-General and his endeavours and the implementation of Security Council resolution 598 (1987) constitute a guarantee for achievement of the desired peace.
With regard to the tragic situation in fraternal Lebanon  we are pleased to take note of the resumption of work by the Arab Tripartite Committee. We commend the noble efforts undertaken by that Committee and the positive results that have thus far been achieved. We call upon the parties to continue to co-operate with the Committee as the only available means to extract Lebanon from the vicious circle of infighting and to bring to that country, embattled for so long, the overdue peace and security which it deserves. We also look to the representatives of all the fraternal Lebanese people, meeting in Taif, with the hope that they will reach an agreement on appropriate foundations for building the Lebanon of the future, foundations that represent civilization and a spirit of giving.
My country can only condemn the continued Israeli occupation of south Lebanon and of the Syrian Golan. We salute the heroic resistance of the people against that occupation. We call upon the international community to meet its duties in securing full implementation of the relevant resolutions of the Security Council calling for an end to the Israeli occupation of those territories. 
With regard to Afghanistan, my country has always supported the Afghan people's right to self-determination and to the free choice of its political system, without external interference. We call upon all the parties to implement the Geneva Agreements on the subject and to co-operate with the sincere efforts of the Secretary-General of the United Nations in this regard. With respect to the question of Cyprus, ray country believes that a just and durable settlement ensuring the coexistence of the two Cypriot communities can be reached through participation in good faith in the ongoing efforts of the United Nations.
My country also salutes the endeavours of the leaders of Central America to deal with the problems confronting that region through negotiations and other peaceful means with a view to achieving stability and enabling the peoples of the region to devote their efforts and resources to the development process.
The State of Qatar considers the elimination of apartheid in South Africa to be a lofty goal for all mankind. That evil regime is a challenge to the values and sentiments of mankind and г violation of the purposes and principles enshrined in the United Nations Charter. The elimination of that regime is a prime responsibility of our Organization and of the international community. We consider that the limited measures enacted by the authorities in Pretoria in an effort to deal with world public opinion can only mean the perpetuation of that evil regime and impede the final objective ρ namely, the total elimination of apartheid. We welcome the positive developments with regard to independence for Namibia and we hope that all the obstacles South Africa still raises will be overcome. The United Nations plan for Namibia’s independence should be permitted to bear fruit so that the Namibian people may enjoy independence and regain its security and stability.
The International community is confronted with two major challenges that threaten its very structure and put at great peril the achievements of human civilization. I refer to the dangers posed to the environment  on the one hand, and the spread of drug use, on the other hand. The major industrialized countries and the developing or least developed countries are equally in jeopardy. Co-operation on a global scale is necessary to meet these challenges with all the determination they require. Although the responsibility falls upon us all, the industrialized countries beau: a greater burden in this respect commensurate with their financial and technological resources, which may not be available to the developing countries.
In this regard my country supports the holding of the proposed 1992 international conference on environment and development. We hope this conference will provide solutions conducive to the protection of our planet in the interests of future generations. At the same time we call for intensified efforts to deal with the scourge of drugs, which threaten the achievements and the very foundations of our civilization.
We wish to express our satisfaction at the improvement in the international political climate and the detente in the relations between the Soviet Union and the United States as illustrated, among other things, by the conclusion of the Treaty on the Elimination of Intermediate· -Range and Shorter-Range Missiles, and the beginning of the destruction of some of them, which constitutes a first step towards total disarmament. We also consider this achievement a first step on the long road towards the global and comprehensive end of the nuclear-arms race and a harbinger of better times to come for the human race in a world where peace and understanding prevail.
In this connection we attach particular importance to the establishment of nuclear-weapon-free zones, particularly in the Indian Ocean and the Middle East. We feel great concern over Israel's possession of nuclear arms, especially if we take into account its aggressive characteristics and its dominant trait to embark on hazardous adventures. Our concern is heightened by Israel's refusal to accede to the Non-Proliferation Treaty and its refusal to subject its nuclear installations to international inspection, 'as well as its co-operation with the racist regime of Pretoria. We also support the total elimination of nuclear weapons and the cessation of all nuclear tests, as well as ensuring the diversion of the enormous resources spent on arms to the social and economic development of the developing countries, with an enhanced role for the United Nations.
Political detente cannot be consolidated without economic detente. Unfortunately the economic crisis is still with us  if anything, it is worsening. Ws feel deep concern at the widening economic and technological gap between the developing countries and the industrialized countries. While the economies of the majority of the developing countries are stagnant or in decline, the major concern of the industrialized countries is to achieve growth without inflation. 
The debt problem still constitutes an impediment to the economic development of many developing countries. It is essential to arrive at a fair global understanding to find a solution to the problem of external indebtedness. We believe in the usefulness of the resumption of the broad North-South dialogue aimed at establishing forms of economic co-operation beneficial to all concerned. We hope the special session of the General Assembly scheduled to take place early next year will provide a useful forum for the resumption of this dialogue. We are confident that that session will provide a strong impetus to international co-operation in the field of economic development. Here, we emphasize the importance of the role of the United Nations as a principal forum for dialogue and negotiations relative to such co-operation.
Past experience teaches us that we are able to deal effectively with most of our problems if we put our faith in our international Organization and in each other. The challenges confronting us are great indeed, but through seriousness of purpose and good faith we can meet them. Thus we shall achieve our objective of a world where justice and mutual respect prevail and where mankind enjoys the blessings of freedom, peace and stability.
